In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00195-CV
     ___________________________

        IN THE MATTER OF C.F.



  On Appeal from the 323rd District Court
          Tarrant County, Texas
      Trial Court No. 323-117087-21


   Before Kerr, Birdwell, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                               MEMORANDUM OPINION

                                  I. INTRODUCTION

          Appellant C.F. (Calvin)1 was sixteen years old when, on or about July 23, 2021,

he—along with J.F. (Jeffrey), a juvenile co-defendant—allegedly committed five

felony offenses related to the shooting deaths of thirteen-year-old J.W. (James) and

James’s seventeen-year-old brother K.W. (Kevin).             See Tex. Penal Code Ann.

§ 19.02(b)(1) (murder), (b)(3) (felony murder), § 19.03 (capital murder).          After a

hearing, the juvenile court waived its original jurisdiction and transferred Calvin’s case

to criminal district court.2

          A juvenile court abuses its discretion when its transfer decision is arbitrary in

light of the evidence upon which it was based. In re A.K., No. 02-20-00410-CV, 2021

WL 1803774, at *18 (Tex. App.—Fort Worth May 6, 2021, pet. denied) (mem. op.).

By contrast, a transfer decision representing “a reasonably principled application of

the legislative criteria” generally will pass muster under this standard of review. Id. In

a single issue in this accelerated appeal, see Tex. Fam. Code Ann. § 56.01(h), Calvin

argues that the juvenile court abused its discretion. Because the record reflects no

abuse of discretion, we affirm the juvenile court’s order.


          We use pseudonyms to protect the identity of juveniles. See Tex. R. App.
          1

P. 9.8.

       The certification hearing involved both Calvin and Jeffrey. The juvenile court
          2

opted not to waive its jurisdiction over Jeffrey.


                                              2
    II. THE JUVENILE COURT DID NOT ABUSE ITS DISCRETION.

      Family Code Section 54.02(a) allows a juvenile court to waive its exclusive

original jurisdiction and conduct a transfer if (1) the child is alleged to have committed

a felony offense, (2) the alleged offense was—among other things—a capital or first-

degree felony and the child was fourteen or older when he committed it, and (3) after

a full investigation and a hearing, the court determines that there is probable cause to

believe that the child committed the alleged offense and that because of the offense’s

seriousness or the child’s background, the community’s welfare requires criminal

proceedings. Tex. Fam. Code Ann. § 54.02(a).

      To facilitate the Section-54.02(a) determination, the juvenile court “shall

consider, among other matters” the four factors set out in Section 54.02(f). See Ex

parte Thomas, 623 S.W.3d 370, 378 (Tex. Crim. App. 2021) (quoting Tex. Fam. Code

Ann. § 54.02(f)). These factors are (1) whether the alleged offense was against person

or property, with greater weight in favor of transfer given to offenses against the

person; (2) the child’s sophistication and maturity; (3) the child’s record and previous

history; and (4) the prospects of adequate protection of the public and the likelihood

of the child’s rehabilitation through procedures, services, and facilities currently

available to the juvenile court. Tex. Fam. Code Ann. § 54.02(f)(1)–(4). Section

54.02(f)’s factors, which are nonexclusive, facilitate the juvenile court’s balancing of

the potential danger to the public posed by the juvenile offender with his “amenability

to treatment,” and any combination of these criteria may suffice to support a waiver

                                            3
of jurisdiction and transfer. A.K., 2021 WL 1803774, at *19. The State has the

burden to persuade the juvenile court to transfer the case by a preponderance of the

evidence. Id.

         We must consider the evidence under the traditional sufficiency-of-the-

evidence standard and then determine whether the court acted without reference to

guiding rules and principles. Id. at *18. No abuse of discretion occurs when the

juvenile court bases its decisions on conflicting evidence so long as some substantive

and probative evidence supports its decision. See In re J.H.L., No. 02-22-00037-CV,

2022 WL 3273593, at *3 (Tex. App.—Fort Worth Aug. 11, 2022, no pet. h.) (mem.

op.).

        A. THE OVERLAPPING EVIDENCE OF THE SECTION 54.02(F) FACTORS IS
                                SUFFICIENT.

         The certification hearing began on April 29, 2022. Calvin stipulated to his

name, date of birth, age, and the date of the offenses. Arlington Police Detective Julia

Hall, the murder case’s lead detective, Robert Lewis, Calvin’s probation officer, and

Victor, Calvin’s father,3 testified, and the juvenile court admitted into evidence

Calvin’s probation records—866 pages kept by Tarrant County Juvenile Services4—




         3
          Calvin’s mother was unable to attend the hearing.

       The probation records also contained police reports from the July 23, 2021
         4

shootings.


                                            4
and his pre-diagnostic report, which contained additional statements by witnesses and

his co-defendant Jeffrey.

     1. Ample Evidence Supports Probable Cause on the Murder Charges.

      The evidence showed that on Friday, July 23, 2021, at 1:27 p.m., Arlington

police officers were dispatched in response to reports of multiple gunshots near an

apartment complex. James had been shot once in the chest, with a front entry wound

and an exit wound in his back. Kevin had been shot four times, with entry wounds in

his neck, chest, and back. Not long after arriving on the scene, officers stopped a

vehicle attempting to exit the apartment complex at a high rate of speed—Jeffrey’s

mother was driving, and Jeffrey, her passenger, had a gunshot wound in his shoulder.

Jeffrey was transported to the hospital for treatment, and the police obtained a search

warrant for his residence and his mother’s vehicle.

      Witness statements, surveillance footage, and items collected under the search

warrant tied Calvin, Jeffrey, and T.N. (Timmy)5 to the offenses. During the search of

Jeffrey’s residence, police found a black sweatshirt with a green design6 on the front,

which a witness had described and which contained a hole matching Jeffrey’s injury.

They also found a black-and-silver 9-mm Ruger—a semiautomatic firearm—and two

      5
       Timmy did not participate in the certification hearing, and it is unclear from
the record whether he was charged with any offenses.
      6
       The witness described it as “a green skull or apple.” A photograph of the
black sweatshirt shows that it is a green teddy bear wearing tattoos, a scowl, a gold
watch and chain, and an earring and clutching dollars in one of its paws.


                                           5
firearm magazines inside a gray backpack. The sweatshirt that Calvin had been

wearing was also inside Jeffrey’s residence, but it was not collected at that time;

Jeffrey’s father delivered it to the police two or three weeks later. The evidence

connected Jeffrey to the nickname “8 ball” and Calvin to the nickname “Chucky.”7

      Jeffrey told the police that after he argued with James and Kevin, he called

Calvin and Timmy and told them to bring firearms. They met together at a nearby

strip mall just before the shooting. Jeffrey told the police that he had wanted to fight

James and Kevin, but he alleged that “Chucky” (i.e., Calvin) had been the shooter. He

also told them that Chucky had accidentally shot him because he had been standing

between Chucky and the victims and that Chucky had continued firing after hitting

him because James had reached for Kevin’s gun. Kevin’s gun was found deep within

his undershorts, and Detective Hall opined that based on the gun’s location, it seemed

highly improbable that Kevin had the gun out at the time of the shooting.8

      A different witness told the police that she saw three suspects fleeing the scene

and that they had dropped something before they jumped over the fence. Police

found a black Ruger semiautomatic firearm on the ground near the fence. Jeffrey’s

DNA was on this weapon.

      7
       Before replacing his Instagram profile picture with a photograph of himself,
Calvin had used an image of the doll “Chucky” from a horror movie.
      8
       One of the officers’ narratives indicated that a paramedic had found the gun—
a SCCY 9-mm semi-automatic pistol with a 30-round magazine loaded with live 9-mm
Full Metal Jacket rounds—inside Kevin’s waistband.


                                           6
       Regarding the black-and-silver handgun found in the backpack at Jeffrey’s

residence, a DPS crime lab matched ballistics to it. DNA on the black-and-silver

handgun showed a mixture of male DNA, and after Y-STR testing,9 Jeffrey, Timmy,

and the victims were completely excluded as possible contributors. The lab “could

not make any conclusions as to whether or not [Calvin] was a possible contributor.”

       The police obtained thirty pages of Calvin’s text messages, photos, and

screenshots, which were admitted into evidence, and Detective Hall summarized the

content of messages between Calvin and Jeffrey’s sister as follows:

       [Jeffrey’s] sister is basically confronting [Calvin] about being . . . with
       [Jeffrey] during the initial offense, and he does admit to her . . . he was
       there. He saw [Jeffrey] and the victims arguing. She asked him, like,
       who had the gun in the backpack and then goes on to say that your
       jacket—or what she was referring to the sweatshirt was in the backpack,
       and he . . . responds by saying, I left it on the porch, and she says, well, I
       pulled your jacket out and the gun fell out, and then he was saying,
       everyone is going to think I did it and it’s going to have my DNA on it
       because his sweatshirt was in the bag with it. He is alleging to [Jeffrey’s]
       sister that him and [Timmy] . . . had gone . . . all the way to Parkland
       Pointe to take their sweatshirts off and then walked back to Artisan in
       order to fight. He said that [Jeffrey] had only wanted to fight, but that
       the victim had pulled out a gun.

Calvin told Jeffrey’s sister that Jeffrey was the shooter, but Detective Hall opined that

the evidence did not support that conclusion. Calvin told another text-message

       9
        Y-STR testing examines genetic markers on the Y-chromosome, which is
found only in males. See Curtis v. State, 205 S.W.3d 656, 661 (Tex. App.—Fort Worth
2006, pet. ref’d) (describing Y-STR testing); Nicole L. Phillips & Stephen Smith,
Reinterpreting the Ethical Duties of A Prosecutor: Y-Str As A Model Investigatory Tool, 22 Geo.
J. Legal Ethics 1073, 1076 (2009) (explaining advantages and drawbacks associated
with Y-STR testing).


                                              7
correspondent that he had been at the scene with Timmy and that they ran when they

heard the shooting, explaining, “we was posed to link and smoke . . . but don’t tell

nobody ion want my name dragged in sh-t,” and denying having shot anyone that day.

He told someone else by text, “I was with 8 ball to make sure they just fought n das

it.”

       2. Sufficient Evidence Supports Calvin’s Record and Previous History.

         Calvin was taken into detention for the murders on July 29, 2021, and

subsequently received a referral for another felony offense—aggravated robbery—

that he was alleged to have committed on July 12, 2021. The aggravated-robbery

victim was a pizza delivery driver, and the assailant—described as a black male in a

dark hoodie and gray mask and later identified as Calvin—pointed a Glock-style

handgun at the driver and demanded his car keys. When Calvin was unable to start

the vehicle, he engaged in a physical altercation with the victim and then fled the

scene.

         Calvin was also involved in an assault-bodily injury case at the detention center

on September 25, 2021. The victim, another detention-center resident, suffered a cut

and a swollen lip after being assaulted by another resident with Calvin’s alleged

assistance.

         Detention involved a daily behavior assessment from Level 1 (best behavior) to

Level 3 (worst behavior). On October 25, 2021, detention-center staff reported to

Lewis, Calvin’s probation officer, that Calvin had physically assaulted another resident

                                             8
after a brief exchange of words about their placement in line; Calvin received a safety-

based seclusion and the other resident received a disciplinary seclusion.10         On

March 8, 2022, Calvin received a Level 3C assessment because he had attempted to

punch a detention staff member.

      From July 29, 2021 to April 17, 2022, Calvin lost behavior points for talking

out of turn, talking too much, or talking to the wrong person. He also lost points for

horseplay, for moving around without permission, for not being on task, for farting,

for being disruptive, for throwing gang signs, and for making derogatory and

threatening comments to other residents.

    3. Conflicting Evidence Exists of Calvin’s Sophistication and Maturity.

      Calvin had lived in Louisiana with his mother, who sent him to Texas a couple

of months before the charged offenses to live with his father, Victor. She sent Calvin

to Texas to live with his father to keep Calvin out of trouble. According to Victor,

Calvin’s personality had changed after one of Calvin’s younger brothers died in an 18-

wheeler wreck in 2018. He became isolated, anxious, and depressed, and there were

other changes, such as his “[a]ttitude, just staying out later, being with different

people, not in the house anymore.” His grades dropped “all the way down” and he

started failing some classes. Victor did not approve of the new kids with whom


      10
        Lewis explained that seclusion “is when the resident of the detention center is
removed from the population of the detention center and placed in their room for a
period of time.”


                                           9
Calvin had been associating, and he described Calvin in the period of time after the

2018 accident as immature and “not acting his age.” Calvin had been diagnosed with

ADHD but had elected to stop taking his medication to treat it even though he

performed better academically when medicated.

       Three weeks before the shooting, Calvin had started his first job, a part-time

position at McDonald’s. Victor had filled out the job application for him. Before the

shooting, Victor had been a long-distance truck driver, and his sister, who lived with

him, kept an eye on Calvin when Victor was away. Victor had not known that Calvin

had been smoking marijuana or carrying guns.          They had not talked about the

aggravated robbery involving the pizza delivery person because Victor had not known

about it.

       Lewis testified that Calvin had received “more than a few” seclusion reports—

twenty-two separate ones—for things like fighting, being disrespectful, and refusing

to participate. However, on cross-examination, Lewis agreed that a safety-based

seclusion was not disciplinary and that a number of Calvin’s seclusions were safety-

based; eleven were resident-initiated separations, meaning that Calvin had chosen to

remove himself.

       Lewis agreed that, as stated in the pre-diagnostic report, Calvin’s IQ score of

4011 was significantly below average and that his grade-equivalent levels were between


       11
         “IQ” or “intelligence quotient” testing is “a significant factor in making both
the legal and clinical assessment of intelligence or intellectual functioning.” Robert M.

                                           10
first and third grade with a borderline range of adaptive behavior functioning, which

went to Calvin’s ability to conform his behavior to norms.

      Dr. Monica Jeter, the licensed psychologist who conducted Calvin’s

assessment, stated in her report that Calvin did not have an intellectual disability or a

significant mental illness, that he was not more sophisticated or mature than his same-

aged peers, and that he would likely benefit from juvenile-justice services. She also

stated that it “appear[ed] the community would be at a moderate level of risk were

[Calvin] to remain in it,” that the intellectual testing results “appear to be an

underestimate of [Calvin’s] current intellectual and academic functioning,” and that

his test-taking approach “reflected that he may not have been fully attentive and/or

cooperative when completing the test form.” Specifically, while evaluated, Calvin was

“fidgety, distractible[,] and displayed poor motivation.”




Sanger, IQ, Intelligence Tests, “Ethnic Adjustments” and Atkins, 65 Am. U.L. Rev. 87, 101
(2015) (discussing IQ in the death-penalty context). For comparative purposes, an IQ
of 100 “is the average IQ score of youths nationwide, ranging mostly from 85 to
115.” Thomas Grisso, Ph.D., Adolescents’ Decision Making: A Developmental Perspective on
Constitutional Provisions in Delinquency Cases, 32 New Eng. J. on Crim. & Civ.
Confinement 3, 9 (2006); see In re A.G., No. 02-21-00297-CV, 2022 WL 488924, at *1
& n.2 (Tex. App.—Fort Worth Feb. 17, 2022, pet. denied) (mem. op.) (noting juvenile
parent had a full-scale IQ of between 43 and 53). Calvin’s pre-diagnostic study
referred to a “composite intelligence score of 40 on the Reynolds Intellectual
Assessment Scales.” The Reynolds Intellectual Assessment System is an intelligence
test similar to an IQ test. See Griffin v. State, 491 S.W.3d 771, 786, 790 (Tex. Crim.
App. 2016) (Yeary, J., dissenting) (noting that “[s]ignificantly subaverage intellectual
functioning is generally characterized by a full-scale IQ score of about 70 or below”).


                                           11
           4. Scant Evidence Exists of Rehabilitation and Available Services

       Victor opined that Calvin could benefit from counseling, therapy, anger

management, tutoring, and job training, but he did not testify about whether Calvin

had received any of these services before the shootings.

       Lewis acknowledged that Calvin had not received juvenile-department services

before his detention, and he was unaware of any juvenile-justice history before

Calvin’s move to Texas.        He agreed that Calvin appeared to have a hard time

managing his anger but had not been offered anger management treatment because

the detention center had no therapeutic programming. Lewis also agreed that in light

of his brother’s death, Calvin would benefit from grief counseling.12 No one testified

about the procedures, services, and facilities available to the juvenile court, but

Calvin’s probation records contained his report card for the final six-week period of

the 2020–2021 term, which reflected multiple absences, tardies, and failing grades. It

also contained his student discipline report, which reflected insubordination, skipping-

class, and dress-code violations, as well as in-school and out-of-school suspensions.

            B. THE JUVENILE COURT’S OBSERVATIONS SUPPORT ITS ORDER.

       At the hearing’s conclusion, the juvenile court took notice of its file, as well as

“all the competent evidence provided at th[e] hearing,” including Calvin’s complete

pre-diagnostic study and social evaluation. The juvenile court stated that it considered

       12
           Not long after Calvin went into detention, one of his close friends committed
suicide.


                                            12
whether the offense was against persons or property, Calvin’s sophistication and

maturity, his record and previous history, and the public’s protection and likelihood of

his rehabilitation. And it found that Calvin was at least 15 years old at the time of the

capital and first-degree offenses, that he had not yet been subject to an adjudication

hearing, and that there was probable cause to support charging him with the offenses.

      The juvenile court specifically observed that Calvin had demonstrated

sophistication through his actions and that the odds of rehabilitating him through the

juvenile-justice system were low, stating,

      [T]he evidence presented before the Court today shows a high level of
      sophistication both the planning, as you are the person who it appears
      brought the gun and appears that you’re the one that shot the gun, and it
      appears to have had all the steps to avoid culpability in this offense. In
      your case, sir, given your background, your history and your behavior in
      our detention facility gives me no hesitation in deciding that we -- the
      juvenile justice system cannot rehabilitate you. At that point since there
      will be no . . . rehabilitative [e]ffect on you, sir, I’m not sure why the
      juvenile justice system needs to retain your case. So I am waiving my
      jurisdiction over your matter and will refer this case to adult criminal
      court for future prosecution.

      ....

              [Calvin], as much as I would like to see the possibility of
      rehabilitation, given your behavior, especially since you were brought
      here into Kimbo, it tells me there’s just nothing we can do for you, and
      it’s that it’s not my desire. I wish there was. I just don’t see it. So I’m
      comfortable waiving my jurisdiction.

      ....

             Finally, the law requires me that I must tell you the reason for my
      transfer. Specifically, my reason is I do not believe the juvenile justice
      system can assist you in rehabilitation, all right, and that’s what it’s based

                                             13
       on. That’s the difference between you and [Jeffrey]. [Jeffrey], maybe, I
       don’t know. With you, I’m pretty certain we just can’t do anything for
       you.

       In its order, the juvenile court found that Calvin had been charged with a

capital felony and four first-degree felonies, that there was probable cause to believe

that Calvin had committed the offenses, and that Calvin was of sufficient

sophistication and maturity to be tried as an adult. The juvenile court also found that

the likelihood of Calvin’s reasonable rehabilitation by the use of procedures, services,

and facilities currently available to the juvenile court was low and that “after

considering all of the testimony, exhibits, diagnostic study, social evaluation, and full

investigation, . . . it is contrary to the best interests of the public to retain jurisdiction.”

Because of the circumstances and seriousness of the alleged offenses, as well as

Calvin’s role before, during, and after the offenses, the juvenile court determined that

the welfare of the community required criminal proceedings.

       In the order, the juvenile court stated that it had considered the Family Code

Section 54.02(f) factors and based its findings on the contents of the pre-diagnostic

study; the testimonies of Lewis and Detective Hall and the evidence admitted through

them; “on the heinous nature of” the offenses and the manner in which Calvin had

allegedly committed them; Calvin’s role in planning, setting up, and executing the

offenses; his actions during and after the offenses; and the evidence that Calvin would

not benefit from services afforded through the juvenile-justice system.



                                              14
          C. CALVIN’S ARGUMENT RELIES ON CONFLICTING EVIDENCE.

      In his single issue, Calvin observes that the State met its burden of proof that

probable cause existed to issue an arrest warrant for him. He nonetheless argues that

the evidence “clearly established that the juvenile court should have retained

jurisdiction because there were sufficient safeguards in place for the public and a high

probability of rehabilitation for [Calvin] by use of procedures, services, and facilities

currently available to the juvenile court.” He further argues that he should not have

been transferred to adult criminal court because of his significantly below-average IQ,

his low grade-level equivalent, his borderline adaptive behavior functioning score, and

Dr. Jeter’s psychological evaluation, in which she opined that he would likely benefit

from juvenile-justice services.

      The State responds by pointing out that in Calvin’s psychological evaluation,

Dr. Jeter also stated that he was not intellectually disabled or significantly mentally ill

and that “[i]t appears that the community would be at a moderate level of risk were he

to remain in it.” The State further points out that the juvenile court was the sole

judge of the witnesses’ credibility and the weight to be given their testimony and that

the seriousness of the charged offenses alone support the waiver and transfer order.

See In re D.T., No. 02-20-00312-CV, 2021 WL 5028769, at *13 n.16 (Tex. App.—Fort

Worth Oct. 28, 2021, no pet.) (mem. op., not designated for publication) (“As the

factfinder, the juvenile court was the sole judge of the witnesses’ credibility and the

weight to be given their testimony.”).

                                            15
       Based on the evidence set out above and the juvenile court’s role as factfinder,

see id., we cannot say that the juvenile court abused its discretion, see A.K., 2021 WL

1803774, at *18. As conceded by Calvin, there was sufficient evidence to support a

finding that he had committed a capital or first-degree felony. See Tex. Fam. Code

Ann. § 54.02(a). Further, the offenses resulted in the death of two people, for which

greater weight in favor of transfer is given. See id. § 54.02(f). And in light of the

aggravated-robbery offense that he allegedly committed just weeks before the

murders, the record of his behavior while in detention, and the school records

contained within the probation file that showed his earlier disciplinary issues, the

juvenile court could also have reasonably concluded that the community’s welfare and

protection required the transfer. See id. § 54.02(a), (f).

       Furthermore, the evidence of Calvin’s sophistication and maturity was subject

to interpretation by the juvenile court. Although the evidence reflected Calvin’s low

intelligence and lack of mental health treatment before and after the offenses, it also

showed Calvin’s efforts to try to shift blame from himself and to avoid the

consequences of his actions, and the juvenile court had the discretion to determine—

based on this information—whether Calvin could be safely rehabilitated while

adequately protecting the public. Because any combination of the Section 54.02(f)

factors may suffice to support a waiver of jurisdiction and transfer, see A.K., 2021 WL

1803774, at *18, the juvenile court did not abuse its discretion. Accordingly, we

overrule Calvin’s sole issue and affirm the juvenile court’s judgment.

                                             16
                                     /s/ Brian Walker

                                     Brian Walker
                                     Justice

Delivered: September 29, 2022




                                17